UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7171


ANTHONY RAY HARRIS,

                Plaintiff - Appellant,

          v.

R.L. FOY, Deputy; RALEIGH        POLICE    DEPARTMENT;   WAKE   COUNTY
SHERIFF’S DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-ct-03124-FL)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Ray Harris, Appellant Pro Se.     John Albert Maxfield,
COUNTY ATTORNEY’S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North
Carolina; Hunt Kang Choi, CITY ATTORNEY’S OFFICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony       Ray    Harris         seeks       to     appeal    the        district

court’s order dismissing the Raleigh Police Department from his

42    U.S.C.     §        1983   (2006)      action.           This    court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain        interlocutory          and       collateral       orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The order Harris seeks

to    appeal         is    neither       a    final        order       nor     an     appealable

interlocutory or collateral order.                       Accordingly, we deny Harris’

motion     for       release       and       dismiss       the      appeal      for    lack     of

jurisdiction.             We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court       and    argument           would    not    aid     the    decisional

process.



                                                                                       DISMISSED




                                                   2